—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered April 9, 1990, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that his rights were violated when the jury requested a readback of certain testimony, and the court either failed to respond or did so without notifying counsel. Since this claim rests on matters which are not contained in the record, its presentation on direct appeal is improper (see, People v Noland, 189 AD2d 829; People v Weinberg, 183 AD2d 930).
We find that the sentence imposed was neither harsh nor excessive (see, People v Delgado, 80 NY2d 780). Thompson, J. P., Rosenblatt, Lawrence and Santucci, JJ., concur.